UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1430



FELIX ORLANDO ALDANA-ARCHILA,

                                                         Petitioner,

          versus


JANET RENO, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-72-349-427)


Submitted:   September 8, 1999        Decided:   September 30, 1999


Before WIDENER, MURNAGHAN, and ERVIN,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul S. Allen, Pauline M. Schwartz, PAUL SHEARMAN ALLEN & ASSO-
CIATES, Washington, D.C., for Petitioner. David W. Ogden, Acting
Assistant Attorney General, Richard M. Evans, Assistant Director,
Ellen Sue Shapiro, Senior Litigation Counsel, Immigration and
Naturalization Service, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.



     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. S 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant Felix Orlando Aldana-Archila seeks review of the

Board of Immigration Appeals' (“Board”) decision and order affirm-

ing the immigration judge's denial of his application for waiver of

deportation.   On petition for review, Aldana-Archila argues that

the immigration judge improperly admitted Form I-213 and Aldana-

Archila’s statements to INS officers to prove alienage. Our review

of the record discloses that the Board properly affirmed the

immigration judge’s decision and that this appeal is without merit.

Accordingly, we affirm on the reasoning of the Board.   See In re:

Felix Orlando Aldana-Archila, No. A-72-349-427 (B.I.A. Mar. 4,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2